Citation Nr: 0507606	
Decision Date: 03/15/05    Archive Date: 03/30/05	

DOCKET NO.  03-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and July 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that, at the time of the aforementioned 
rating decision in January 2001, the RO granted a 20 percent 
evaluation for service-connected degenerative disc disease at 
the level of the 5th lumbar vertebra and 1st sacral segment, 
effective from October 23, 2000, the date of receipt of the 
veteran's claim for increase.  The veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected degenerative disc disease of the 
lumbosacral spine.  In pertinent part, it is argued that the 
various manifestations of that disability are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the 20 percent schedular 
evaluation now assigned.  

In that regard, a review of the record discloses that the 
veteran last underwent a VA examination for compensation 
purposes in June 2002, approximately three years ago.  While 
not as recent as the Board would prefer, the findings on that 
examination appear, in most respects, to be clinically 
sufficient.  However, at the time of the examination in 
question, the examiner commented that the veteran's claims 
folder was not available for review.  Following the 
examination, the examiner noted that an addendum would be 
added to the examination report when the veteran's claims 
file arrived at the medical center.  Unfortunately, that 
addendum is not at this time a part of the veteran's claims 
folder.

The Board further notes that, during the course of the 
veteran's substantive appeal in November 2003, he indicated 
that his back was "more disabling than the 20 percent 
evaluation" currently assigned.  The veteran also requested 
that he be afforded an additional VA examination for 
compensation purposes prior to a final adjudication of his 
claim for increase.  In that regard, VA's General Counsel has 
indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
advantageous prior to a final adjudication of the veteran's 
claim for an increased evaluation for his service-connected 
low back disability.  Accordingly, such an examination will 
be undertaken as part of the development in this case.

The Board notes that, on September 23, 2002, during the 
course of the current appeal, there became effective new 
schedular criteria for the evaluation of service-connected 
intervertebral disc syndrome/low back disability.  Those 
schedular criteria were once again revised on September 26, 
2003.  While the veteran and his representative have been 
furnished copies of the revisions which became effective in 
September 2002, they have yet to be furnished those laws and 
regulations governing diseases and/or injuries of the spine 
which became effective in September 2003.  Nor have those 
regulations been considered in the adjudication of the 
veteran's current claim.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to accurately determine the 
current severity of his service-connected 
degenerative disc disease at the level of 
the 5th lumbar vertebra and 1st sacral 
segment.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  

(a) As regards the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and 
appropriate studies should be performed.  
The examiner should identify and describe 
any current symptomatology, to include 
limitation of motion, functional loss 
associated with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The orthopedic 
examiner should additionally discuss 
factors associated with the disability, 
such as objective indications of pain on 
pressure or manipulation, muscle spasm, 
and the presence (or absence) of "flare 
ups" and/or ankylosis.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
"flare ups" should be described.

(b) The examiner should, additionally 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low back 
disability.

(c) Finally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bed rest 
and treatment prescribed by a physician.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.  

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
degenerative disc disease at the level of 
the 5th lumbar vertebra and 1st sacral 
segment.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the Statement of the 
Case in September 2003.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




